Citation Nr: 1717691	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from July 28, 2008 to May 3, 2015 and as 70 percent disabling from May 4, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1980 to 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge conducted at the RO.  A transcript of that hearing has been associated with the electronic claims folder.  

In a September 2011 remand, the Board remanded the issue of entitlement to service connection to a lower back disability.  Unfortunately, for the reasons set forth below this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  The current appeal also includes the issues of entitlement to an increased disability rating for service-connected PTSD and entitlement to a TDIU.  VA will notify the Veteran if further action is required.


REMAND

Although the additional delay is regrettable, remand is required to secure outstanding treatment records and to obtain an adequate VA medical opinion.  This matter was previously remanded by the Board in September 2011 to obtain outstanding treatment records prior 1991 and to secure a VA examination and opinion on the etiology of the Veteran's claimed lower back disability.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
First, the Veteran has reported receiving treatment at the VA Medical Center in Dallas, Texas since 1983.  He has denied receiving any other treatment.  Of record are VA treatment records from March 1991 onward.  In the September 2011 remand, the Board instructed the AOJ to obtain any outstanding records of treatment prior to 1991.  While the record shows that development was undertaken to secure private treatment records prior to 1991, there is no indication that additional efforts were made to secure VA treatment records prior to that date.  On remand, VA should make additional efforts to obtain any outstanding VA treatment records, to include specifically the treatment records from the Dallas VAMC from 1983 to 1991 identified by the Veteran.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, remand is required for an adequate medical opinion on the etiology of the Veteran's claimed lower back disability.  The Veteran underwent a VA back examination in May 2013.  The examiner noted a diagnosis of disc protrusion at L4-5.  No testimony on the history of the injury was elicited by the examiner.  The examiner opined that the Veteran's current lumbosacral condition was not related to his period of active service.  In support of that opinion, the examiner only cited to the lack of service treatment records (STRs) documenting a lumbosacral condition in service.  The VA opinion failed to discuss the Veteran's contentions as to onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  Further, it does not appear that the examiner considered relevant VA treatment records documenting chronic lower back pain since the 1980s.  In light of the above deficiencies, the claim must be remanded for new examination.

Last, remand is required for issuance of a statement of the case.  Following completion of the development requested by the Board in September 2011, the AOJ, by an August 2016 rating action, granted service connection for PTSD and evaluated this disability as 50 percent disabling from July 28, 2008 to May 3, 2015 and as 70 percent disabling from May 4, 2015.  Thereafter, in October 2016, the AOJ denied a higher rating for the Veteran's PTSD and also denied entitlement to a TDIU.  In November 2016, the Veteran submitted a timely notice of disagreement with the continuation of the Veteran's PTSD evaluation and with the denial of a TDIU.  To date, a statement of the case has not been issued addressing those issues.  Therefore, on remand, a statement of the case (SOC) should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include specifically VA treatment records from 1983 to 1991.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed lower back disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diagnosed lower back disability was caused or aggravated by the Veteran's military service.  The examiner is requested to elicit a full testimony from the Veteran regarding the circumstances of the onset of his lower back symptoms.  In rendering the above opinion, the examiner must take into consideration the Veteran's competent reports regarding onset and continuity of his lower back symptoms.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Issue a statement of the case addressing the issues of entitlement to an increased rating for service-connected PTSD and to a TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issues following the issuance of the SOC unless he perfects his appeal.  

5.  Then, readjudicate the claim of entitlement to service connection for a lower back disability on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

